Citation Nr: 0506972	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-24 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1980 to July 
1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2004, the Board reopened the claim and remanded it for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, the Board remanded the veteran's service 
connection claim for cervical spine disability.  The remand 
indicated that the veteran was to be scheduled for an 
appropriate VA examination to ascertain the nature and 
etiology of his cervical spine disability.  After reviewing 
the claims file (to specifically include service medical 
records) and examining the veteran, the examiner was to offer 
an opinion as to whether it is at least as likely as not (a 
50% or higher degree of probability) that the current 
cervical spine disability is related to service.  The record 
shows that the veteran was afforded a VA examination in May 
2004, however, the examiner indicated that he could not 
absolutely say whether the veteran's cervical spine 
disability had its etiology in service.  

It appears that the RO and/or AMC requested an addendum to 
the May 2004 opinion, but the claims file does not show that 
any such addendum was ever received.  The United States Court 
of Appeals for Veterans Claims has indicated that a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand order.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to ensure compliance.  Stegall v. West, 11 Vet.App. 
168, 271 (1998).  The Board's only recourse is to return the 
case for compliance with the April 2004 remand.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The claims file should be made 
available to the VA examiner who 
conducted the May 17, 2004, examination 
and that examiner should be asked to 
review the claims file and his 
examination findings and expressly 
respond to the following:  Is it at least 
as likely as not (a 50% or higher degree 
of probability) that the current cervical 
spine disability is related to service.  
If the examiner believes that any opinion 
would be purely speculative based on the 
record, he should so state.  If the 
examiner who conducted the May 17, 2004, 
examination is no longer available, then 
the veteran should be scheduled for 
another VA examination (with claims file 
made available for review) to address the 
causal relationship, if any, between any 
current cervical spine disability and his 
active duty service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for cervical spine disability.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




